DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. 
           Applicants submit that Zhang discloses that an analog precoding operation 240 on payload data is performed by the BS in response to receiving channel estimation information from a UE, and the BS then transmitting the analog payload data generated using the analog precoding operation to the UE using analog beamforming. However, Zhang fails to disclose or suggest "performing digital precoding based on the virtual port on the at least one transceiver unit after the analog beamforming."
          Examiner submits that Zhang teaches of analog beamforming performed by element (#125, Fig.1 or #225, Fig.2 or #540, Fig.5), where the transceivers TXRU (#124, Fig.1 or #224, Fig.2 or #530, Fig.5) receive digital data and output analog data. The precoding operation (240) is performing precoding on digital data (before the TXRU) by the use of a precoding matrix. Zhang discloses of performing digital precoding (240) after .

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2018/0175915).

           Re claim 1, Zhang teaches of a method for virtual port mapping of a massive MIMO (Figures 1 – 3), the massive MIMO including a plurality of transceiver units (TXRUs, #124,  Fig.1, #224, Fig.2), wherein the method comprises: mapping at least one transceiver unit (TXRU, #124,  Figures 1 – 2) in the massive MIMO (massive MIMO, Paragraphs 0001 – 0002) to a virtual port (Fig.3c, subarray, Paragraphs 0264 – 0265) through hybrid beamforming (precoding matrix W, #140 or #240, and analog beamforming in #125, Figures 1 – 2, Paragraphs 0004 and 0026) (paragraph 0017), the hybrid beamforming including performing analog beamforming on the at least one transceiver unit (analog beamforming in #125, Fig.1, #225, Fig.2, Paragraphs 0004 and 0026); performing digital precoding (digital precoding, W, #140 or #240, Figures 1 – 2) based on the virtual port  (TXRU, #124 or #224,  Figures 1 – 2) after the analog beamforming (analog beamforming in #125, Fig.1, #225, Fig.2, and after the UE feedback, #186 or #286, Figures 1 – 2).

           Re claim 13, Zhang teaches of a base station for virtual port mapping of massive MIMO, wherein the base station comprises the mapping device according to claim 7 (eNB, Figures 1 – 2 and BS, Fig.5).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


           Claims 3 – 4, 7, 9 – 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Moon et al (US 2016/0337017).

           Re claim 3, Zhang teaches all the limitations of claim 1 as well as wherein the method further comprises: determining hybrid beamforming  corresponding to the at least one transceiver unit in the massive MIMO (phase shifters, adder for analog beamforming, Paragraphs 0004 and 0026 and precoding matrix W, Paragraphs 0005 and 0031); the mapping the at least one transceiver unit to the virtual port further comprises: mapping the at least one transceiver unit to the virtual port through hybrid beamforming (as shown in Figures 1 – 2). How Zhang does not specifically show of the hybrid beamforming weight.
            Moon teaches of determining hybrid beamforming weight corresponding to at least one transceiver unit in MIMO (v and w, Figures 4 – 7); wherein the mapping to a virtual port comprises: mapping the at least one transceiver unit (TXRU, Figures 4 – 7) to 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used hybrid beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

           Re claim 4, Zhang and Moon teach all the limitations of claim 3 as well as Moon teaches of wherein the hybrid beamforming weight comprises at least one analog beamforming weight corresponding to the at least one transceiver unit (v and w, Figures 4 – 7) and/or at least one digital precoding weight corresponding to the at least one transceiver units.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used analog beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

           Re claim 7, Zhang teaches of a mapping device for virtual port mapping of a massive MIMO (Figures 1 – 3), the massive MIMO including a plurality of transceiver units (TXRUs, #124,  Fig.1, #224, Fig.2), wherein the mapping device comprises: at least one processor configured to execute computer readable instructions to cause the mapping device to: map at least one transceiver unit (TXRU, #124, #228,  Figures 1 – 2) of the plurality of transceiver units in the massive MIMO (TXRUs, #124, #228, Figures 1 – 2) to 
           Moon teaches of memory having computer readable instructions stored thereon and at least one processor configured to execute computer readable instructions to operate the device (Figures 10 – 11, Paragraphs 0132 – 0141).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device comprise a processor and a memory configured to store program instructions to be executed by the processor for reducing memory latency and increasing bandwidth.

           Re claim 9, Zhang and Moon teach all the limitations of claim 7 as well as Moon teaches of determining hybrid beamforming corresponding to the at least one transceiver unit in the massive MIMO (phase shifters, adder for analog beamforming, Paragraphs 0004 and 0026 and precoding matrix W, Paragraphs 0005 and 0031); and performing the mapping the at least one transceiver unit to a virtual port through hybrid beamforming (as 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used hybrid beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

           Re claim 10, Zhang and Moon teach all the limitations of claim 9 as well as Moon teaches of wherein the hybrid beamforming weight comprises at least one analog beamforming weight corresponding to the at least one transceiver unit (v and w, Figures 4 – 7) and/or at least one digital precoding weight corresponding to the at least one transceiver units.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used analog beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

           Re claim 15, Zhang teaches all the limitations of claim 1 discloses of a computer device comprising: one or more processors (#520, Fig.5) but does not specifically disclose of a memory configured to store one or more computer programs; the one or 
           Moon teaches of a computer device (Fig.10) comprising: one or more processors (#110, Fig.10); a memory configured to store one or more computer programs (#120, Fig.10); the one or more computer programs, when executed by the one or more processors, cause the one or more processors to implement the method (Paragraphs 0134 – 0135). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Zhang comprise one or more processors and a memory to efficiently to implement the method.

           Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Song et al (US 2018/0006697).
 
           Re claim 14, Zhang teaches all the limitations of claim 1 except of a computer readable storage medium having computer readable instructions stored therein which, when executed by one or more devices, cause the devices to perform the method according to claim 1.
               Song teaches of a computer readable storage medium having computer readable instructions stored therein which, when executed by one or more devices, cause the devices to perform a method (Paragraphs 0048 and 0050).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable .

Allowable Subject Matter

             Claims 5 – 6 and 11 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633